Citation Nr: 0738412	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) has been received and if so, whether the 
reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1968 to June 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Acting Veterans Law Judge in 
December 2006.  A transcript of the hearing is associated 
with the veteran's claims folders.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for PTSD, but that additional development 
is necessary regarding the underlying service connection 
claim.  Accordingly, the matter of entitlement to service 
connection for PTSD, based on de novo review, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In an unappealed rating decision of January 1995, the RO 
denied the veteran's claim for service connection for PTSD.

2.  The evidence associated with the claims file subsequent 
to the January 1995 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.




CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (Court) recently 
addressed VA's duty to notify and assist in cases involving 
claims to reopen previously denied matters.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds, however, 
that there is no need to discuss the impact of the VCAA on 
the matter resolved in the veteran's favor in the decision 
below.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In an unappealed rating decision dated in January 1995, the 
RO denied the veteran's claim for service connection for 
PTSD.  Specifically, the RO stated that the evidence then of 
record failed to demonstrate that the veteran had a diagnosis 
of PTSD.  The RO also stated that the veteran had failed to 
present a single in-service stressor to be verified.  The 
veteran's current claim to reopen was received in December 
2001.

Evidence received subsequent to the January 1995 decision 
includes multiple current diagnoses of the veteran's PTSD 
from August 2003 to May 2006, including diagnoses that assess 
his PTSD as chronic and severe and relate the veteran's PTSD 
to stressor events he has recounted from his time in Vietnam. 

Evidence received subsequent to the January 1995 decision 
also includes the transcript from the veteran's December 2006 
Travel Board Hearing, where he testified regarding several 
potentially verifiable in-service stressor events which he 
contends led to his current diagnosis of PTSD.

This evidence is not cumulative or redundant of the evidence 
previously of record; it is also relates to unestablished 
facts necessary to substantiate the claim, i.e., that the 
veteran has a diagnosis of PTSD and that the veteran may have 
a verifiable in-service stressor that causes his PTSD.  
Moreover, this evidence is sufficiently supportive of the 
claim to raise a reasonable possibility of substantiating the 
claim.

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only the benefit sought on appeal is allowed.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., the American Psychiatric Association, 
Diagnostic and Statistical Manual, 46 (4th ed. 1994) (DSM-
IV)); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2007).

The medical evidence shows that the veteran has been 
diagnosed with PTSD, but the evidence currently of record 
does not establish his participation in combat with the 
enemy, nor does it corroborate the occurrence of a stressor 
supporting the diagnosis of PTSD.

The veteran has reported several in-service stressors that he 
claims led to a current diagnosis of PTSD.  The veteran has 
testified to having been in Vietnam from March 18, 1969 to 
April 30, 1969.  In particular, at his December 2006 Travel 
Board Hearing, he testified that while assigned to the 1st 
Battalion, 9th Marine Regiment, 3rd Marine Division in Da 
Nang, South Vietnam in March 1969, his unit was subjected to 
a firefight with Viet Cong on his very first day in country, 
even before he himself had been issued a weapon.  He also 
testified that his unit, Delta Company, operated out of Quang 
Tree, went through Dong Hof, and stayed at a fire base called 
Charlie II near the demilitarized zone (DMZ), where he was 
subjected to incoming rocket and mortar attacks from the 
North Vietnamese Army (NVA), small arms fire and sniper fire, 
and ambushes.  He also testified that after being sent to the 
rear with asthma he tended to the dead and wounded at a MASH 
unit outside of Quang Tree, in support of the operation that 
became known as the Battle of Hamburger Hill.  He testified 
to the stress caused by unloading the dead and wounded out of 
helicopters at Quang Tree and to washing bloodied helicopters 
that held human guts.  As the detailed accounts of these 
stressful events during service may make it possible for VA 
to verify their occurrence, additional development should be 
undertaken in an attempt to verify them.

Specifically, the RO should contact the veteran and ask that 
he submit a detailed statement identifying with all possible 
specifics (date, location, unit, individuals involved, etc.), 
the stressful events he experienced during service.  Then, 
the RO should use this information, and any pertinent records 
or information in the claims file, to submit a verification 
request letter to the Commandant of the Marine Corps, 
Headquarters, Personnel Management Support Branch (Code MSB-
10), Quantico, Virginia 22134; or, if otherwise indicated, to 
the Marine Corps Historical Center (MCHC), Archives Section, 
Unit Diaries, Washington Navy Yard, 1254 Charles Morris 
Street, S.E., Washington, D.C. 20734, so that an attempt can 
be made to verify whether or not the veteran experienced the 
claimed events.  The RO should emphasize to the veteran that 
he must provide specific information regarding his unit(s) 
and approximate dates of any incidents, attacks or fights he 
was involved in.  The information should be forwarded to the 
Commandant of the Marine Corps, or, if otherwise indicated, 
to the Marine Corps Historical Center (MCHC) to determine 
whether the veteran's reported stressors can be verified.

The veteran has a VA diagnosis of PTSD based on his reported 
(but presently unverified) stressors.  If, and only if, a 
stressor event is verified, the veteran should be sent for a 
VA psychiatric examination, preferably by a physician other 
than the psychiatrist who examined the veteran in May 2006, 
to determine whether it is at least as likely as not that he 
has PTSD due to a verified stressor event.  Prior to any 
examination, all pertinent outstanding records should be 
obtained.  Specifically noted in this regard are records of 
ongoing VA or private treatment for psychiatric problems 
since May 2006 (the date of the latest records on file) and 
any reports of psychiatric testing performed on the veteran.

As noted above, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  As the matter is being remanded, the RO 
should take this opportunity to ensure VA has complied with 
such duties, especially in light of recent pertinent case 
law.

For the reasons stated above, this matter is REMANDED for the 
following:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement 
to service connection for PTSD, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law.

2.  The RO should attempt to obtain any 
pertinent records of medical treatment or 
examination outstanding.  Specifically 
noted in this regard are records of 
psychiatric treatment since May 2006 and 
any reports of psychiatric examinations 
performed on the veteran.

3.  The RO should ask the veteran to 
provide specific information regarding 
the stressor event(s) he alleges occurred 
during service, and particularly those he 
reported during his December 2006 Travel 
Board Hearing and his May 2006 personal 
hearing held before an RO decision review 
officer.  He should be advised that this 
information is critical to his claim.

4.  The information the veteran provides 
in response to the request above should 
be forwarded to the Commandant of the 
Marine Corps, Headquarters, Personnel 
Management Support Branch (Code MSB-10), 
Quantico, Virginia 22134; or, if 
otherwise indicated, to the Marine Corps 
Historical Center, Archives Section, Unit 
Diaries, Washington Navy Yard, 1254 
Charles Morris Street, S.E., Washington, 
D.C. 20734, for verification of the 
stressors claimed by the veteran.  Those 
offices are requested to attempt to 
provide any additional information which 
would corroborate the veteran's alleged 
stressors in Vietnam, as noted above.  
Those offices should also provide to VA 
copies of the pertinent portions of any 
records as they relate to the veteran's 
reported in-service stressor events.

5.  If, and only if, an in-service 
stressor event is verified by the report 
from the Commandant of the Marine Corps 
and/or the Marine Corps Historical Center 
(MCHC), the veteran should be scheduled 
for a VA psychiatric examination to 
determine whether it is at least as 
likely as not that he has PTSD (under 
DSM-IV criteria) related to the verified 
event(s) in service.  The veteran should 
preferably be examined by a physician 
other than the psychiatrist who examined 
him in May 2006.  The veteran's claims 
folders must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should provide a complete 
rationale for any opinion given and 
should reconcile the opinion with any 
competing medical evidence of record.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

6.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal on a de novo basis.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including responding to an inquiry into his claimed 
stressor(s) and reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


